
	
		I
		111th CONGRESS
		1st Session
		H. R. 4297
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mr. Hodes introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Emergency
		  Management Agency to review, update, and revise certain regulations relating to
		  assistance under the Robert T. Stafford Disaster Relief and Emergency
		  Assistance Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Disaster Assistance Improvement Act of
			 2009.
		2.Individual
			 assistance factors
			(a)In
			 generalIn order to provide
			 more objective criteria for evaluating the need for assistance to individuals
			 and to speed a declaration of a major disaster or emergency under the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.),
			 not later than one year after the date of enactment of this Act, the
			 Administrator of the Federal Emergency Management Agency, in cooperation with
			 representatives of State and local emergency management agencies, shall review,
			 update, and revise through rulemaking the factors considered under section
			 206.48 of title 44, Code of Federal Regulations, to measure the severity,
			 magnitude, and impact of a disaster.
			(b)Rural
			 areasIn carrying out subsection (a), the Administrator shall
			 consider any disproportionate impacts of disasters on rural areas, including
			 rural areas in which a relatively small number of residences are damaged or
			 destroyed.
			
